ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_02_EN.txt. 193

INDIVIDUAL OPINION BY JUDGE AZEVEDO.
[Translation. |

I agree with the findings and, in general, with the reasons on
which they are based, and merely wish to add a few remarks
which are, in my opinion, a necessary development of the reply
to the second question.

I think another criterion must be supplied for the settlement
of differences that-may arise : the drawing of a distinction between
the main claim and a subsidiary claim, which must certainly
not be neglected. The deliberate use of the word -‘‘agent” in
the Request for an Opinion gives rise to this suggestion.

It is to be observed that the working of the United Nations
presupposes the action of two forces: one which directs the
thought and the particular purposes of Members towards the
deliberative organs, which thereupon adopt the solutions required
by the general interests of peace and justice ; and one devoted
to the carrying out of the decisions taken.

These different duties are carried out by distinct physical
persons : the representatives of States Members and the officials
of the Organization, although it is often necessary to use the same
individuals in different circumstances, as has already been stated
by Professor BASTID, née SUZANNE BASDEVANT (Les Fonction-
naires internationaux, Paris, 1938, p. 8). The example of the
new Organization of American Nations would be the most striking,
with its distinction between the deliberative organs set up at
Bogota in 1948, and the former Pan-American Union retained
permanently as General Secretariat.

It may also be noted that officials are included in the notion
of ‘‘agent’’, but representatives of Members are not, although
the Organization may be interested in supporting a proposed
claim for injuries suffered by such representatives in the per-
formance of their duties, e.g., in places where organs to which
they belong are sitting.

On the other hand, to carry out the decisions of its organs,
the Organization cannot always appoint officials, and must some-
times choose persons from outside its normal staff.

The different kinds of duties that are performed in the interest
of the Organization are not fully set out in Article 100 of the
San Francisco Charter, nor yet in Article 105, which mentions
both officials and representatives of Members. This insufficiency
was expressly recognized in the Convention of February 13th,
1946, on Privileges and Immunities, and in certain arrangements

23
INDIVIDUAL OPINION BY JUDGE AZEVEDO 194

and agreements concluded with States or Specialized Agencies.

These acts show that there exists a third class—that of experts,
other than officials, who perform duties. on behalf of the
Organization. On this subject, it is interesting to note that the
Statute of the International Court of Justice added to the pro-
visions relating to the Permanent Court a concession of privileges
and immunities to agents, counsel and advocates of the parties
(Article 42 (3)), who are assimilated to representatives of Members
of the Organization ; whilst witnesses and experts were, by the
Court itself, with the approval of the General Assembly, included
in the third class mentioned above. (I.C.J., Acts and Documents
concerning the Organization of the Court, No. x, second edition,

1947, pp. 85, 86 and 89.)

This third class gives rise to difficulties and uncertainty, as
happens in all classifications ; but it may be included under the
general heading of ‘‘agents’’ more easily than under represen-
tatives of the Members. But a further distinction must be made:
to perform duties exceptionally entrusted to those classified as
experts in the conventions and arrangements, persons must be
chosen who belong to delegations of the Members, or other suitable
persons appointed either directly by the Organization, or by the
Members from amongst their nationals.

Then another distinction must be made, according to the manner
in which the choice is effected, whether on purely personal grounds,
or on the contrary by the nationality of the experts, account being
taken of political, geographical, etc., considerations, but in any
case, having regard to the technical knowledge of candidates.

For instance, in the appointment of Members of the International
Court of Justice or of the new International Law Commission, much
more attention is paid to personal qualities than to nationality,
the influence of which is rather negative, when an exaggerated
predominance of one State is to be avoided. Thus, it is not the
nature of the duties that is important, but the method of selection,
which may consequently vary in the same case.

No doubt, a person who, owing to his own merits, is entrusted
with a mission, assumes in principle a duty of greater devotion
towards the Organization than does one who is appointed by his
country, or even by third parties, to a task entrusted to him, having
regard to his nationality. While admitting that, in both cases,
the duties will be performed with independence and in a spirit of
devoted co-operation, it must be observed that the ties of nationa ity

24
INDIVIDUAL OPINION BY JUDGE AZEVEDO 195

will, in the second case, be harder to throw off and to replace by
attachment to the performance of international duties.

In conclusion :

In the case of officials or experts appointed directly by the
Organization, regardless of nationality, the Organization willhave
a priority and may make a claim without having to put forward
a denial of justice, or even to show that domestic remedies have
been exhausted.

. On the other hand, in the case of representatives of States Mem-
bers, or even of experts appointed having regard to their countries
—expecially if the appointment is made by these countries—the
main claim will conform to the principle of nationality.

(Signed) PHILADELPHO AZEVEDO.

iS)
un
